UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 or () Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 000-20086 UNIVERSAL HOSPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 41-0760940 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7700 France Avenue South, Suite 275 Edina, Minnesota55435-5228 (Address of principal executive offices, including zip code) (952) 893-3200 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes()No (X) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer ( ) Accelerated filer ( ) Non-accelerated filer (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes()No (X) Number of shares of common stock outstanding as of October 31, 2007:1,000.0 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements – Unaudited Universal Hospital Services, Inc. Balance Sheets (in thousands, except share and per share information) (unaudited) September 30, December 31, 2007 2006 (Successor) (Predecessor) Assets Current assets: Accounts receivable, less allowance for doubtful accounts of $1,400 at September 30, 2007 (Successor) and $1,350 at December 31, 2006 (Predecessor) $ 46,694 $ 42,976 Inventories 4,710 4,872 Deferred income taxes 6,693 4,772 Other current assets 2,655 3,121 Total current assets 60,752 55,741 Property and equipment, net: Movable medical equipment, net 210,664 140,548 Property and office equipment, net 17,703 16,079 Total property and equipment, net 228,367 156,627 Other long-term assets: Goodwill 291,970 37,062 Other intangibles, net 286,422 7,969 Other, primarily deferred financing costs, net 17,407 7,607 Total assets $ 884,918 $ 265,006 Liabilities and Shareholders' Equity (Deficiency) Current liabilities: Current portion of long-term debt $ 3,027 $ 3,056 Book overdrafts 242 1,788 Accounts payable 17,839 13,678 Accrued compensation 10,583 10,241 Accrued interest 13,912 4,810 Other accrued expenses 5,162 4,311 Total current liabilities 50,765 37,884 Long-term debt, less current portion 473,704 307,135 Pension and other long-term liabilities 10,845 5,769 Payable to Parent 1,399 - Deferred income taxes 117,374 7,199 Commitments and contingencies (Note 10) Shareholders' equity (deficiency): Predecessor: Common stock, $0.01 par value; 500,000,000 shares authorized, 123,463,600.21 shares issued and outstanding at December 31, 2006 - 1,235 Successor: Common stock, $0.01 par value; 1,000 shares authorized, issued and outstanding at September 30, 2007 - - Additional paid-in capital 248,794 2,488 Accumulated deficit (9,455 ) (93,527 ) Accumulated other comprehensive loss (8,508 ) (3,177 ) Total shareholders' equity (deficiency) 230,831 (92,981 ) Total liabilities and shareholders' equity (deficiency) $ 884,918 $ 265,006 The accompanying notes are an integral part of the unaudited financial statements. 2 Universal Hospital Services, Inc. Statements of Operations (in thousands) (unaudited) Three Three Months Months Ended Ended September 30, September 30, 2007 2006 (Successor) (Predecessor) Revenue Medical equipment outsourcing $ 49,988 $ 42,361 Technical and professional services 11,098 7,459 Medical equipment sales and remarketing 4,097 4,749 Total revenues 65,183 54,569 Cost of Sales Cost of medical equipment outsourcing 18,314 14,822 Cost of technical and professional services 8,158 5,235 Cost of medical equipment sales and remarketing 3,610 3,704 Movable medical equipment depreciation 14,116 9,459 Total costs of medical equipment outsourcing, technical and professional services and medical equipment sales and remarketing 44,198 33,220 Gross margin 20,985 21,349 Selling, general and administrative 20,741 15,633 Transaction and related costs 237 - Operating income 7 5,716 Interest expense 11,231 7,819 Loss before income taxes (11,224 ) (2,103 ) Provision (benefit) for income taxes (4,317 ) 114 Net loss $ (6,907 ) $ (2,217 ) The accompanying notes are an integral part of the unaudited financial statements. 3 Universal Hospital Services, Inc. Statements of Operations (in thousands) (unaudited) Four Five Nine Months Months Months Ended Ended Ended September 30, May 31, September 30, 2007 2007 2006 (Successor) (Predecessor) (Predecessor) Revenue Medical equipment outsourcing $ 66,683 $ 84,855 $ 131,079 Technical and professional services 14,728 14,800 23,128 Medical equipment sales and remarketing 5,374 7,867 13,472 Total revenues 86,785 107,522 167,679 Cost of Sales Cost of medical equipment outsourcing 24,230 27,694 42,762 Cost of technical and professional services 10,684 10,124 15,942 Cost of medical equipment sales and remarketing 4,822 6,366 10,140 Movable medical equipment depreciation 18,748 18,512 27,659 Total costs of medical equipment outsourcing, technical and professional services and medical equipment sales and remarketing 58,484 62,696 96,503 Gross margin 28,301 44,826 71,176 Selling, general and administrative 27,345 28,692 45,977 Transaction and related costs 237 26,891 - Operating income (loss) 719 (10,757 ) 25,199 Interest expense 15,031 13,829 23,523 Loss on extinguishment of debt 1,041 22,396 - Income (loss) before income taxes (15,353 ) (46,982 ) 1,676 Provision (benefit) for income taxes (5,898 ) 492 522 Net income (loss) $ (9,455 ) $ (47,474 ) $ 1,154 The accompanying notes are an integral part of the unaudited financial statements. 4 Universal Hospital Services, Inc. Statements of Cash Flows (in thousands) (unaudited) Four Months Five Months Nine Months Ended Ended Ended September 30, May 31, September 30, 2007 2007 2006 (Successor) (Predecessor) (Predecessor) Cash flows from operating activities: Net income (loss) $ (9,455 ) $ (47,474 ) $ 1,154 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 21,465 21,625 32,329 Amortization of intangibles and deferred financing costs 6,185 1,913 2,639 Non-cash write-off of deferred financing cost 290 6,305 - Tender premium for purchase of 10.125% senior notes 751 16,090 - Provision for doubtful accounts 499 194 855 Provision for inventory obsolescence 107 256 350 Non-cash charges related to step-up in carrying value of inventory 200 - - Non-cash stock-based compensation expense 1,399 7,957 1,180 Loss (gain) on sales and disposals of equipment 540 (745 ) (1,003 ) Deferred income taxes (5,993 ) 486 333 Changes in operating assets and liabilities: Accounts receivable (876 ) (3,481 ) 1,418 Inventories 147 (252 ) (180 ) Other operating assets (395 ) 643 (446 ) Accounts payable 1,047 590 (2,197 ) Other accrued expenses (21,047 ) 30,211 7,178 Net cash provided by (used in) operating activities (5,136 ) 34,318 43,610 Cash flows from investing activities: Movable medical equipment purchases (13,069 ) (34,040 ) (31,217 ) Property and office equipment purchases (1,565 ) (1,720 ) (2,977 ) Proceeds from disposition of movable medical equipment 818 2,290 2,221 Acquisition of the ICMS division of Intellamed, Inc. - (14,590 ) - Acquisition of Universal Hospital Services, Inc. by Parent (335,069 ) - - Net cash used in investing activities (348,885 ) (48,060 ) (31,973 ) Cash flows from financing activities: Proceeds under amended credit agreement - 73,625 64,912 Payments under amended credit agreement (74,550 ) (42,075 ) (74,868 ) Proceeds under senior secured credit facility 22,475 - - Payments under senior secured credit facility (22,475 ) - - Payments of principal under capital lease obligations (1,600 ) (1,618 ) (873 ) Proceeds from issuance of bonds 460,000 - - Payment of deferred financing costs (17,350 ) - - Repayment of 10.125 % senior notes (250,055 ) - - Tender premium for purchase of 10.125% senior notes (751 ) (16,090 ) - Cash equity contributions 239,754 - - Change in book overdrafts (1,427 ) (119 ) (836 ) Proceeds from issuance of common stock - 19 28 Net cash provided by (used in) financing activities 354,021 13,742 (11,637 ) Net change in cash and cash equivalents - - - Cash and cash equivalents at the beginning of period - - - Cash and cash equivalents at the end of period $ - $ - $ - Supplemental cash flow information: Interest paid $ 630 $ 17,599 $ 15,510 Movable medical equipment purchases included in accounts payable $ 9,080 $ 5,103 $ 5,881 Deferred financing costs included in accounts payable $ 270 $ - $ - Income taxes paid $ 48 $ 61 $ 288 Non-cash activities: Equity contribution from management shareholders $ 9,039 $ - $ - Capital lease additions $ 1,417 $ 2,142 $ 2,072 The accompanying notes are an integral part of the unaudited financial statements. 5 Universal Hospital Services, Inc. NOTES TO UNAUDITED QUARTERLY FINANCIAL STATEMENTS 1.Basis of Presentation On May 31, 2007, UHS Holdco,Inc. (“Parent”) acquired all of the outstanding capital stock of Universal Hospital Services, Inc. (“we”, “our”, “the Company”, or “UHS”) for approximately $712.0million in cash less debt, tender premium and accrued interest and capitalized leases.Parent is owned by affiliates of Bear Stearns Merchant Manager III (Cayman), L.P. (together with its investing affiliates, “BSMB”) and certain members of our management, whom we collectively refer to as the “equity investors.”Parent and UHS Merger Sub, Inc., a wholly owned subsidiary of Parent (“Merger Sub”), were corporations formed by BSMB solely for the purpose of completing the above-mentioned acquisition. Before the closing of the acquisition, the Company initiated a cash tender offer to purchase its $260.0 million outstanding aggregate principal amount of its 10.125% Senior Notes due 2011, which the Company completed for $235.0 million of such notes on May 31, 2007, and Merger Sub issued $230.0 million in aggregate principal amount of its Second Lien Senior Secured Floating Rate Notes due 2015 (the “Floating Rate Notes”) and $230.0 million in aggregate principal amount of its 8.50% / 9.25% Second Lien Senior Secured PIK Toggle Notes due 2015 (the “PIK Toggle Notes” and together with the Floating Rate Notes, the “Notes”).The Notes were issued pursuant to a second lien senior indenture.Concurrently with the closing of the acquisition, Merger Sub merged with and into the Company, which was the surviving corporation and the Company assumed Merger Sub’s obligations with respect to the Notes. The Agreement and Plan of Merger, dated as of April 15, 2007, by and among the Company, Parent and Merger Sub and related documents (“Agreement and Plan of Merger”) resulted in the occurrence of the events outlined in Note 5, which we collectively refer to as the “Transaction” or the “Acquisition.” Although the Company continued as the same legal entity after the Acquisition, the accompanying statements of operations and cash flows present our results of operations and cash flows for the periods preceding the Acquisition (“predecessor”) and the periods succeeding the Acquisition (“successor”), respectively. The Acquisition and the allocation of the purchase price to the opening balance sheet accounts of the successor have been recorded as of the beginning of the first day of our new accounting period (June 1, 2007). The interim financial statements included in this Form 10-Q have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, pursuant to such rules and regulations.These condensed financial statements should be read in conjunction with the financial statements and related notes included in the Company’s 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission. 6 The interim financial statements presented herein as of September 30, 2007, reflect, in the opinion of management, all adjustments necessary for a fair presentation of the financial position and the results of operations and cash flows for the periods presented.These adjustments are all of a normal, recurring nature.The results of operations for any interim period are not necessarily indicative of results for the full year. The December 31, 2006 balance sheet amounts were derived from audited financial statements, but do not include all disclosures required by accounting principles generally accepted in the United States of America. We are required to make estimates and assumptions about future events in preparing financial statements in conformity with generally accepted accounting principles (“GAAP”).These estimates and assumptions affect the amounts of assets, liabilities, revenues and expenses at the date of the unaudited condensed consolidated financial statements.While we believe that our past estimates and assumptions have been materially accurate, our current estimates are subject to change if different assumptions as to the outcome of future events are made.We evaluate our estimates and judgments on an ongoing basis and predicate those estimates and judgments on historical experience and on various other factors that we believe to be reasonable under the circumstances.We make adjustments to our assumptions and judgments when facts and circumstances dictate.Since future events and their effects cannot be determined with absolute certainty, actual results may differ from the estimates used in preparing the accompanying unaudited condensed financial statements. A description of our critical accounting policies is included in our Annual Report on Form 10-K for the year ended December 31, 2006. Certain prior period amounts have been reclassified to conform to current period presentation.We previously included transaction and related costs as a component of selling, general and administrative expense.The reclassifications had no impact on gross margin, operating income (loss), income (loss) before income taxes or net income (loss) as previously reported. 2.Comprehensive Income (Loss) Comprehensive income is comprised of net income (loss) and other comprehensive loss.Other comprehensive loss includes unrealized gains and losses from derivatives designated as cash flow hedges.Other comprehensive loss is displayed separately on the balance sheets.A reconciliation of net income (loss) to comprehensive income (loss) is provided below: 7 (in thousands) Three Months Three Months Ended Ended September 30, September 30, 2007 2006 (Successor) (Predecessor) Net loss $ (6,907 ) $ (2,217 ) Unrealized loss on cash flow hedge (6,049 ) - Comprehensive loss $ (12,956 ) $ (2,217 ) (in thousands) Four Months Five Months Nine Months Ended Ended Ended September 30, May 31, September 30, 2007 2007 2006 (Successor) (Predecessor) (Predecessor) Net income (loss) $ (9,455 ) $ (47,474 ) $1,154 Unrealized loss on cash flow hedge (8,508 ) - - Comprehensive income (loss) $ (17,963 ) $ (47,474 ) $1,154 3.Common Stock On May 31, 2007, in conjunction with the Transaction, the predecessor retired all 123,480,264.21 of common shares and the successor authorized and issued 1,000.0 new shares of common stock with a par value of $0.01 per share. 4.Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”), which permits entities to elect to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.This election is irrevocable.The provisions of SFAS No. 159 are effective for fiscal years beginning after November 15, 2007.We are currently evaluating the impact of SFAS 159, but believe the adoption of SFAS 159 will not have a material impact on our financial position or results of operations. In September 2006, the FASB issued SFAS No. 158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plans, an Amendment of FASB Statements No. 87, 88, 106 and 123(R) (“SFAS 158”).SFAS 158 requires employers to recognize the under funded or over funded status of a defined benefit post retirement plan as an asset or liability in its statements of financial position and to recognize changes in the funded status in the year in which the changes occur through accumulated other comprehensive income.Additionally, SFAS 158 requires employers to measure the funded status of a plan as of the date of its year-end statement of financial position.The provisions of SFAS 158 are effective as of the end of the fiscal year ending after June 15, 2007.We are currently evaluating the impact of SFAS 158, but believe the adoption of SFAS 158 will not have a material impact on our financial position or results of operations. 8 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability.Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.The provisions of SFAS 157 are effective for fiscal years beginning after November 15, 2007.We believe the adoption of SFAS will not have a material impact on our financial position or results of operations. 5.The Transaction The Acquisition was completed on May 31, 2007 and was comprised of: · the purchase by the equity investors of all of the issued and outstanding shares of common stock and option interests of the Company for approximately $335.1 million (excluding non-cash consideration of $9.0 million), which is comprised of the purchase price of approximately $712.0million less debt, tender premium and accrued interest and capitalized leases; · equity investments from Parent funded by BSMB in the amount of $238.9 million,management rollover of $9.0 million and management contributions of $0.9 million; · the entry into by Merger Sub of a new $135.0million senior secured credit facility; · the issuance by Merger Sub of $230.0million of Floating Rate Notes and $230.0million of PIK Toggle Notes; and · the retirement of $309.6 million of the existing indebtedness of the predecessor, which was approximately $334.6 million as of May 31, 2007 (excluding approximately $7.7 million of pre-existing capital leases which remained outstanding), including the repayment of $235.0million of our $260.0million existing 10.125% Senior Notes due 2011 for which we completed a tender offer and consent solicitation on May 31, 2007, and the repayment of the outstanding balance ($74.6 million) on our previous $125.0 million amended and restated credit agreement (“Amended Credit Agreement”) that we had entered into on May 26, 2005, with a bank group led by General Electric Capital Corporation. The Acquisition occurred simultaneously with: · the closing of the financing and equity investments described above; and · the merger of Merger Sub with and into the Company, with the Company as the surviving corporation, and the payment of approximately $712.0million as merger consideration. Transaction and Related Costs.During the five months ended May 31, 2007, we incurred $26.9 million of expenses in connection with the Transaction.These expenses consisted primarily of: · accounting, legal, investment banking advisory and restructuring expenses totaling $13.7 million; 9 · BSMB fee expensed of $6.5 million (see Note 8); and · stock-based compensation expense related to the accelerated vesting of options under our 2003 Stock Option Plan of $6.7 million upon the occurrence of the Transaction. Loss on Extinguishment of Debt.In connection with the Transaction, as detailed above, predecessor incurred $22.4 million of expense associated with the purchase of $235.0 million of our 10.125% Senior Notes in May 2007.The expense consisted of a call premium of $16.1 million and the write-off of $6.3 million of unamortized deferred financing costs related to our repurchased 10.125% Senior Notes and Amended Credit Agreement. Purchase Accounting We have accounted for the Acquisition in accordance with the provisions of SFAS No. 141, Business Combinations, whereby the purchase price paid to effect the Acquisition is allocated to state the acquired assets and liabilities at fair value.The Acquisition and the allocation of the purchase price to the opening balance sheet accounts of the successor has been recorded as of the beginning of the first day of our new accounting period (June 1, 2007).The purchase price was $712.0 million and the total consideration was approximately $344.1 million (including non-cash management rollover and direct costs). The sources and uses of funds in connection with the Transaction and the partial redemption of our 10.125% Senior Notes are summarized below: (in millions) Sources: Existing 10.125% Senior Notes $ 25.0 Floating Rate Notes 230.0 PIK Toggle Notes 230.0 Capitalized leases 7.7 Equity contribution (cash) 239.8 Equity contribution (non-cash) 9.0 Cash on hand 1.4 Total Sources $ 742.9 Uses: Consideration paid (including non-cash consideration of $9.0) $ 342.9 Payment of existing debt 309.6 Tender premium and accrued interest 18.6 Capitalized leases 7.7 Existing 10.125% Senior Notes 25.0 Buyer fees (including direct costs of $1.2) 30.9 Seller fees 8.2 Total Uses $ 742.9 The following tables reconcile the total sources and uses of funds to the purchase price and the purchase price to the total consideration: 10 Reconcilliation of Sources and Uses to Purchase Price (in millions) Total of Sources and Uses $ 742.9 Less: Buyer fees (including direct costs of $1.2) (30.9 ) Purchase price (1) $ 712.0 Reconciliation of Purchase Price to Total Consideration (in millions) Purchase Price (1) $ 712.0 Direct costs 1.2 Indebtedness (2) (360.9 ) Seller fees (8.2 ) Total Consideration $ 344.1 (1) Per Agreement and Plan of Merger. (2) As defined in the Agreement and Plan of Merger, “funded indebtedness” includes long-term debt ($334.6 million for both debt retired and remaining), tender premium and accrued interest ($18.6 million) and capitalized leases ($7.7 million) as of May 31, 2007. In connection with the preliminary purchase price allocation, we estimated the fair values of our long-lived and intangible assets, inventories and liabilities based upon assumptions related to the future cash flows, discount rates and asset lives utilizing currently available information.We have recorded preliminary purchase accounting adjustments to increase the carrying value of our property and equipment and inventory, to establish intangible assets for our customer relationships, supply agreement, trade names and trademarks, technology database, non-compete agreements, favorable lease commitments and to revalue our long-term benefit plan obligations, among other things.This allocation of the purchase price is preliminary and subject to our review and finalization. Further revisions to the purchase price allocation, including the tax impact of our valuation adjustments, final assessments of the transaction costs and valuation of assets and liabilities, will be made as additional information becomes available and such revisions could be material. The purchase price has been preliminarily allocated as follows: 11 (in millions) Cash Consideration: Paid to shareholders and option holders $ 333.9 Direct costs 1.2 Non-Cash Consideration 335.1 Total Consideration 9.0 $ 344.1 Net assets acquired at historical cost $ (132.5 ) Adjustments to state acquired assets at fair value: Increase carrying value of inventories $ 0.2 Increase carrying value of moveable medical equipment 60.4 Increase in carrying value of property and office equipment 2.3 Write-off of historical goodwill and other intangibles (59.8 ) Record intangible assets acquired: Customer relationships 87.0 Supply agreement 26.0 Trade names and trademarks 170.0 Technology database 7.0 Non-compete agreements 1.8 Write-off of historical deferred rent credits 2.4 Record favorable lease commitments 0.1 Decrease in long-term pension liability 0.8 Tax impact of valuation adjustments (113.6 ) 184.6 Net assets acquired at fairvalue 52.1 Excess purchase price recorded as goodwill $ 292.0 Our trade names and trademarks have indefinite lives and are not subject to amortization.Our trade names and trademarks and goodwill will be reviewed at least annually for impairment.Our goodwill is generally not deductible for income tax purposes. A condensed balance sheet of the preliminary fair value of the acquired assets and liabilities as of May 31, 2007 follows: 12 (in millions) Current assets $ 90.7 Property and equipment 231.9 Goodwill 292.0 Other intangible assets 291.8 Other long-term assets 18.4 Current liabilities (61.4 ) Long-term debt (489.4 ) Other long-term liabilities (125.2 ) $ 248.8 Total estimated amortization of all Acquisition-related intangible assets during the period from October 1, 2007 through December 31, 2007 and for each of our fiscal years ending December 31, 2008 to 2012 and thereafter is currently estimated as follows: (in thousands) October 1, 2007 to December 31, 2007 $ 4,034 2008 15,635 2009 14,253 2010 13,021 2011 12,164 2012 10,490 Thereafter 46,825 $ 116,422 Pro Forma Financial Information.The following unaudited pro forma results of operations assume that the Transaction closed on January 1, 2006.This unaudited pro forma information should not be relied upon as necessarily being indicative of the historical results that would have been obtained if the Transaction had actually closed on that date, nor the results that may be obtained in the future. Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, (in thousands) 2007 2006 2007 2006 Revenue $ 65,183 $ 54,569 $ 194,307 $ 167,679 Net loss $ (6,667 ) $ (8,604 ) $ (18,962 ) $ (20,756 ) Included in the determination of pro forma net loss for three and nine months ended September 30, 2006 and the three and nine months ended September 30, 2007 are pro forma charges for various purchase accounting adjustments. These pro forma adjustments resulted in pro forma decreases to gross margin and higher interest and selling, general and administrative expenses in the three and nine months ended September 30, 2006 and the three and nine months ended September 30, 2007 primarily from the increase in carrying value of movable medical equipment, property and office equipment and the amortization of intangible assets acquired.Income taxes are provided at the estimated statutory rate. 13 6. Acquisition by the Predecessor As part of our strategy of growing our Technical and Professional Services segment, we completed the acquisition of customer contracts and other assets of the ICMS division of Intellamed, Inc. (“Intellamed”), located in Bryan, Texas, on April 1, 2007.The purchase price was $14.6 million including direct costs and the assumption of certain liabilities, having taken into account certain adjustments and a holdback.The purchase agreement provided for additional consideration to be paid if certain revenue targets are obtained during the two years following the acquisition.We have not recorded any such additional consideration and will not unless we consider it probable of being paid.We financed this purchase from borrowings under our Amended Credit Agreement.A condensed balance sheet of the acquired assets and liabilities as of April 1, 2007 is presented below. (in millions) Current assets $ 0.1 Property and equipment 0.1 Goodwill 2.7 Other intangible assets 13.3 Current liabilities (1.6 ) $ 14.6 The above condensed balance sheet amounts were revalued at May 31, 2007 in conjunction with the Transaction (see Note 5). Operating results for the acquisition of the ICMS division of Intellamed are included in the Company’s Statements of Operations from the date of acquisition.Pro forma results are not presented as this acquisition is not considered material to the Company’s financial statements. 7. Stock-Based Compensation Predecessor Stock-Based Compensation.We recorded non-cash charges for stock-based compensation expense of approximately $8.0 million during the first five months of 2007 in relation to our 2003 Stock Option Plan, $6.7 million of which resulted from the accelerated vesting of all outstanding predecessor stock options in connection with the Transaction.During the quarter and nine months ended September 30, 2006 we expensed $0.4 and $1.2 million, respectively, related to our 2003 Stock Option Plan.In June 2007 we paid $23.9 million to our option holders for their remaining interests related to our 2003 Stock Option Plan. Successor Stock-Based Compensation.On May 31, 2007, and in connection with the Transaction, our Parent’s board of directors adopted a new stock option plan (“2007 Stock Option Plan”).The 2007 Stock Option Plan provides for the issuance of 43.9 million nonqualified stock options of our Parent to any of our and Parent’s executives, other key employees and to consultants and certain directors of Parent.On June 18, 2007 Parent granted 35.9 million options.As of September 30, 2007, 35.7 million options were outstanding and 8.2 million options were authorized and available for grant.The options allow for the purchase of shares of common stock of our Parent at prices equal to the stock’s fair market value at the date of grant.Our Parent’s compensation committee determined the exercise price by reference to the recent per share valuation of the Parent resulting from the Transaction as detailed below.The exercise price was approved by Parent’s board of directors. 14 (in thousands,except per share amount) Equity Contribution at May 31, 2007 from BSMB and UHS Management to Parent $ 248,794 Parent shares issued and outstanding at May 31, 2007 248,794 Per share Parent valuation at May 31, 2007 $ 1.00 Options granted have a ten-year contractual term and vest over approximately 5.5 years.Half of theoptions have fixed vesting schedules and the other half of theoptions vest upon the achievement of established performance targets.Upon a sale of Parent or the Company, all of the unvested options with fixed vesting schedules will vest and become exercisable, and the unvested options that vest upon the achievement of established performance targets will vest and become exercisable upon BSMB’s achievement of a certain internal rate of return on its investment in the Company, subject to certain conditions.The shares issued to a grantee upon the exercise of such grantee’s options will be subject to certain restrictions on transferability as provided in the 2007 Stock Option Plan.Grantees are subject to non-competition, non-solicitation and confidentiality requirements as set forth in their respective stock option grant agreements. Using the Black-Scholes option-pricing model, the per-share fair value of these options was approximately $0.42.In estimating the fair value of the options, the following assumptions were made: expected option life of 6.5 years; expected volatility of 30.50%; risk-free interest rate of 4.97%; and no dividend yield.Expected volatility is based on an independent valuation of the stock of companies within our peer group.Given the lack of a true comparable company, the peer group consists of selected public health care companies representing our suppliers, customers and competitors within certain product lines.The risk free-interest rate is based on the U.S. Treasury yield curve in effect at the grant date based on the expected option life. Although Parent grants stock options, the Company recognizes compensation expense related to these options since the services are performed for its benefit.For the quarter and four months ended September 30, 2007, we recognized non-cash stock compensation expense of $1.0 and $1.4 million, respectively, which is primarily included in selling, general and administrative expenses.At September 30, 2007, unearned non-cash stock-based compensation that we expect to recognize as expense over the next 5.3 years totals approximately $12.2 million, net of our estimated forfeitures of 3.00%. 8. Related Party Transaction In connection with the Transaction, we and BSMB entered into a professional services agreement pursuant to which general advisory and management services are to be provided to us with respect to financial and operating matters.The professional services agreement requires us to pay an annual fee for ongoing advisory and management services equal to the greater of $500,000 or 0.75% of our Adjusted EBITDA (as defined in the professional services agreement) for the immediately preceding fiscal year, payable in quarterly installments, provided that the annual advisory fee for the fiscal year ending December 31, 2007 shall be $500,000, as adjusted for the partial year.The professional services agreement also requires us to pay a transaction fee in the amount of $10.0 million for services rendered in connection with the Transaction, $3.5 million of which is included in deferred financing costs on the balance sheet and the remaining portion was expensed.The $10.0 million fee was paid at the consummation of the Transaction on May 31, 2007.The professional services agreement provides that BSMB will be reimbursed for its reasonable out-of-pocket expenses in connection with certain activities undertaken pursuant to the professional services agreement and will be indemnified for liabilities incurred in connection with its role under the professional services agreement, other than for liabilities resulting from its gross negligence or willful misconduct. The term of the professional services agreement commenced on May 31, 2007 and will remain in effect unless and until either party notifies the other of its desire to terminate, we are sold to a third-party purchaser or we consummate a qualified initial public offering, as defined in the professional services agreement. 15 The Parent established the 2007 Stock Option Plan.Compensation expense related to service provided by the Company’s employees is recognized in the accompanying Statements of Operations with an offsetting payable to Parent liability, which is not expected to be settled within the next twelve months. 9. Long-Term Debt Long-term debt consists of the following: (in thousands) September 30, December 31, 2007 2006 (Successor) (Predecessor) PIK Toggle Notes $ 230,000 $ - Floating Rate Notes 230,000 - Senior secured credit facility - - 10.125% Senior Notes 9,945 260,000 Amended Credit Agreement - 43,000 Capital lease obligations 6,786 7,191 476,731 310,191 Less: Current portion of long-term debt (3,027 ) (3,056 ) Total long-term debt $ 473,704 $ 307,135 PIK Toggle Notes.On May 31, 2007, Merger Sub issued $230.0 million aggregate original principal amount of 8.50% / 9.25% PIK Toggle Notes under the Second Lien Senior Indenture with Wells Fargo Bank, National Association, as trustee (the “Second Lien Senior Indenture”).See “Second Lien Senior Indenture” below.At the closing of the Transaction, as the surviving corporation in the Acquisition, we assumed all the obligations of Merger Sub under the Second Lien Senior Indenture. 16 For any interest payment period through June 1, 2011, the Company may, at its option, elect to pay interest on the PIK Toggle Notes entirely in cash (“Cash Interest”), entirely by increasing the principal amount of the outstanding PIK Toggle Notes, by issuing additional PIK Toggle Notes (“PIK Interest”) or 50% Cash Interest and 50% PIK Interest. Cash Interest on the PIK Toggle Notes accrues at the rate of 8.50% per annum. PIK Interest on the PIK Toggle Notes accrues at the rate of 9.25% per annum. After June 1, 2011, the Company is required to make all interest payments on the PIK Toggle Notes entirely as Cash Interest. All PIK Toggle Notes mature on June 1, 2015.Interest on the PIK Toggle Notes is payable semiannually in arrears on each June 1 and December 1, commencing on December 1, 2007. We may redeem some or all of the PIK Toggle Notes at any time prior to June 1, 2011, at a price equal to 100% of the principal amount thereof, plus the applicable premium (as defined by the Second Lien Senior Indenture), plus accrued and unpaid interest, if any, to the date of redemption.In addition, on or before June 1, 2010, we may redeem up to 40% of the aggregate principal amount of the PIK Toggle Notes with the net proceeds of certain equity offerings. Except as noted above, we cannot redeem the PIK Toggle Notes until June 1, 2011.Thereafter we may redeem some or all of the PIK Toggle Notes at the redemption prices (expressed as percentages of principal amount) set forth below plus accrued and unpaid interest, if any, on the PIK Toggle Notes redeemed, to the applicable redemption date, if redeemed during the twelve-month period beginning on June 1 of the years indicated below, subject to the rights of noteholders: Year Percentage 2011 104.250 % 2012 102.125 % 2013 and thereafter 100.000 % Upon the occurrence of a change of control, each holder of the PIK Toggle Notes has the right to require the Company to repurchase some or all of such holder’s PIK Toggle Notes at a price in cash equal to 101% of the aggregate principal amount thereof plus accrued and unpaid interest, and PIK Interest, if any, to the date of purchase. Floating Rate Notes.On May 31, 2007, Merger Sub issued $230.0 million aggregate original principal amount of Floating Rate Notes under the Second Lien Senior Indenture with Wells Fargo Bank, National Association, as trustee.See “Second Lien Senior Indenture” below.Interest on the Floating Rate Notes is reset for each semi-annual interest period and is calculated at the current LIBOR rate plus 3.375%.At September 30, 2007, our LIBOR-based rate was 8.760%, which includes the credit spread noted above.Interest on the Floating Rate Notes is payable semiannually, in arrears, on each June 1 and December 1, commencing on December 1, 2007.At the closing of the Transaction, as the surviving corporation in the Acquisition, we assumed all the obligations of Merger Sub under the Second Lien Senior Indenture. The Floating Rate Notes mature on June 1, 2015. We may redeem some or all of the Floating Rate Notes at any time prior to June 1, 2009, at a price equal to 100% of the principal amount thereof, plus the applicable premium (as defined by the Second Lien Senior Indenture), plus accrued and unpaid interest, if any, to the date of redemption.In addition, on or before June 1, 2009, we may redeem up to 40% of the aggregate principal amount of the Floating Rate Notes with the net proceeds of certain equity offerings. 17 Except as noted above, we cannot redeem the Floating Rate Notes until June 1, 2009.Thereafter we may redeem some or all of the Floating Rate Notes at the redemption prices (expressed as percentages of principal amount) set forth below plus accrued and unpaid interest, if any, on the Floating Rate Notes redeemed, to the applicable redemption date, if redeemed during the twelve-month period beginning on June 1 of the years indicated below, subject to the rights of noteholders: Year Percentage 2009 102.000 % 2010 101.000 % 2011 and thereafter 100.000 % Upon the occurrence of a change of control, each holder of the Floating Rate Notes has the right to require the Company to repurchase some or all of such holder’s Floating Rate Notes at a price in cash equal to 101% of the aggregate principal amount thereof plus accrued and unpaid interest, if any, to the date of purchase. Interest Rate Swap. In June 2007 we entered into an interest rate swap agreement for $230.0 million, which has the effect of converting our $230.0 of Floating Rate Notes to fixed interest rates.The effective date for the swap agreement is December 2007, the beginning of the next semi-annual interest rate period; the expiration date is May 2012. The interest rate swap agreement qualifies for cash flow hedge accounting under SFAS 133, Accounting for Derivative Instruments and Hedging Activities.Both at inception and on an on-going basis we must perform an effectiveness test.In accordance with SFAS 133, the fair value of the swap agreement at September 30, 2007 is included as a cash flow hedge on our balance sheet.The change in fair value was recorded as a component of accumulated other comprehensive loss on our balance sheet since the instrument was determined to be an effective hedge at September 30, 2007.We do not expect any amounts to be reclassified into current earnings in the future due to ineffectiveness. As a result of our swap agreement, we expect the effective interest rate on our $230.0 million Floating Rate Notes to be 9.065% from December 2007 through May 2012. Second Lien Senior Indenture.Our PIK Toggle Notes and Floating Rate Notes (collectively, the “Notes”) are guaranteed, jointly and severally, on a second priority senior secured basis, by certain of our future domestic subsidiaries.We do not currently have any subsidiaries.The Notes are our second priority senior secured obligations and rank: · equal in right of payment with all of our existing and future unsecured and unsubordinated indebtedness, and effectively senior to any such unsecured indebtedness to the extent of the value of collateral; · senior in right of payment to all of our and our guarantor’s existing and future subordinated indebtedness; · effectively junior to our senior secured credit facility and other obligations that are secured by first priority liens on the collateral securing the Notes or that are secured by a lien on assets that are not part of the collateral securing the Notes, in each case, to the extent of the value of such collateral or assets; and · structurally subordinated to any indebtedness and other liabilities (including trade payables) of any of our future subsidiaries that are not guarantors. 18 The Second Lien Senior Indenture governing the Notes contains covenants that limit our and our guarantors’ ability, subject to certain definitions and exceptions, and certain of our future subsidiaries’ ability to: · incur additional indebtedness; · pay cash dividends or distributions on our capital stock or repurchase our capital stock or subordinated debt; · issue redeemable stock or preferred stock; · issue stock of subsidiaries; · make certain investments; · transfer or sell assets; · create liens on our assets to secure debt; · enter into transactions with affiliates; and · merge or consolidate with another company. Senior Secured Credit Facility.In connection with the Transaction, the Company and Parent entered into a new first lien senior secured asset-based revolving credit facility providing for loans in an amount of up to $135.0 million pursuant to a credit agreement, dated as of May 31, 2007, with a group of financial institutions. The senior secured credit facility is available for working capital and general corporate purposes, including permitted investments, capital expenditures and debt repayments, on a fully revolving basis, subject to the terms and conditions set forth in the credit documents in the form of revolving loans, swing line loans and letters of credit. The senior secured credit facility provides financing of up to $135.0million, subject to a borrowing base calculated on the basis of certain of our eligible accounts receivable, inventory and equipment.As of September 30, 2007, we had $132.7 million of unused borrowing availability under our senior secured credit facility based on a borrowing base of $135.0 million and after giving effect to $2.3 million used for letters of credit. The senior secured credit facility matures on May 31, 2013.Our obligations under the senior secured credit facility are secured by a first priority security interest in substantially all of our assets, excluding a pledge of our and Parent’s capital stock, any joint ventures and certain other exceptions.Our obligations under the senior secured credit facility are unconditionally guaranteed by our Parent. The senior secured credit facility provides that we have the right at any time to request up to $50.0million of additional commitments, but the lenders are under no obligation to provide any such additional commitments, and any increase in commitments will be subject to customary conditions precedent, such as an absence of any default or events of default. If we were to request any such additional commitments and the existing lenders or new lenders were to agree to provide such commitments, the senior secured credit facility size could be increased to up to $185.0million, but our ability to borrow would still be limited by the amount of the borrowing base. 19 Borrowings under the senior secured credit facility accrue interest at our option: · At a per annum rate equal to 0.75% above the rate announced from time to time by the agent as the “prime rate” payable quarterly in arrears; or · At a per annum rate equal to 1.75% above the adjusted LIBOR rate used by the agent. Overdue principal, interest and other amounts will bear interest at a rate per annum equal to 2% in excess of the applicable interest rate.The applicable margins of the senior secured credit facility will be subject to adjustment based upon leverage ratios.The senior secured credit facility also provides for customary letter of credit fees, closing fees, unused line fees and other fees. The senior secured credit facility requires our compliance with various affirmative and negative covenants.Pursuant to the affirmative covenants, we and Parent will, among other things, deliver financial and other information to the agent, provide notice of certain events (including events of default), pay our obligations, maintain our properties, maintain the security interest in the collateral for the benefit of the agent and the lenders and maintain insurance. Among other restrictions, and subject to certain definitions and exceptions, the senior secured credit facility restricts our ability to: · incur indebtedness; · create or permit liens; · declare or pay dividends and certain other restricted payments; · consolidate, merge or recapitalize; · acquire or sell assets; · make certain investments, loans or other advances; · enter into transactions with affiliates; · change our line of business; and · enter into hedging transactions. The senior secured credit facility also contains a financial covenant that is calculated if our available borrowing capacity is less than $15.0 million for a certain period.Such covenant consists of a minimum ratio of trailing four-quarter EBITDA to cash interest expense, as defined in the credit agreement dated May 31, 2007. The senior secured credit facility specifies certain events of default, including among others, failure to pay principal, interest or fees, violation of covenants, inaccuracy of representations or warranties, bankruptcy events, certain ERISA-related events, cross-defaults to other material agreements, change of control events, and invalidity of guarantees or security documents.Some events of default will be triggered only after certain cure periods have expired, or will provide for materiality thresholds.If such a default occurs, the lenders under the senior secured credit facility would be entitled to take various actions, including all actions permitted to be taken by a secured creditor and the acceleration of amounts due under the senior secured credit facility. 20 10.125% Senior Notes.The 10.125% Senior Notes (“Senior Notes”) mature on November1, 2011.Interest on the Senior Notes accrues at the rate of 10.125% per annum and is payable semiannually on each May1 and November1.The Senior Notes are redeemable, at the Company’s option, in whole or in part of, on or after November1, 2007, at specified redemption prices plus accrued interest to the date of redemption. On May 17, 2007, we entered into a supplemental indenture to our Indenture governing our Senior Notes, dated as of October 17, 2003, between the Company and Wells Fargo Bank, National Association, as trustee.The Indenture governs the terms of the Senior Notes.The supplemental indenture amended our Indenture. In May 2007, in connection with the Transaction, we tendered for all of our outstanding Senior Notes, pursuant to their terms.On May 31, 2007, $235.0 million of our Senior Notes were purchased.We paid $253.1 million, including a call premium of $16.1 million and accrued interest of $2.0 million to complete the purchase.We used proceeds from the issuance of our Notes to redeem a portion of our Senior Notes. The amendments set forth in the supplemental indenture (the “Amendments”) became operative after the Company purchased all of its Senior Notes validly tendered and not withdrawn pursuant to its tender offer and consent solicitation.As of May 11, 2007, holders of Senior Notes representing an amount greater than a majority of the principal amount of outstanding Senior Notes had validly tendered their Senior Notes and consented to the execution of the supplemental indenture.The Amendments eliminated from the Indenture: · requirements to file reports with the Securities and Exchange Commission; · requirements to pay taxes; · limitations on the Company to use defenses against usury; · limitation on restricted payments; · limitation on payment of dividends and other payment restrictions affecting subsidiaries; · limitations on incurrence of indebtedness and issuance of preferred stock; · limitations on asset sales and requirements to repurchase the Senior Notes with excess proceeds thereof; · limitations on affiliate transactions; · limitations on liens; · limitations on the businesses in which the Company and its subsidiaries may engage; · requirements to preserve corporate existence; · requirements to purchase the Senior Notes upon a change of control; · limitation on the issuance of guarantees of indebtedness; · limitations on the payments for consent from holders of Senior Notes; · limitations on mergers, consolidation and sale of assets with respect to the Company; · limitations on mergers or consolidation of, or transfer of assets of, guarantors; and · certain events of default. 21 On June 13, 2007 we purchased an additional $15.1million of our remaining Senior Notes pursuant to their terms.We paid $15.9 million of cash,including a call premium of $0.7 million and accrued interest of $0.1 million to complete the purchase. The Company has the right to redeem some or all of the remaining $9.9 million of Senior Notes at the redemption prices (expressed as a percentage of principal amount) set forth below, plus accrued and unpaid interest, if any, if redeemed during the twelve-month period beginning on November 1 of the years indicated below, subject to the rights of the noteholders: Year Percentage 2007 105.063 % 2008 102.531 % 2009 and thereafter 100.000 % Termination of Our Amended Credit Agreement.In connection with the Transaction, we repaid all outstanding balances under our Amended Credit Agreement and terminated our Amended Credit Agreement. Maturities of Long-Term Debt. At September 30, 2007, maturities of long-term debt during the period from October 1, 2007 through December 31, 2007 and for each of our fiscal years ending December 31, 2008 to 2012 and thereafter, are estimated as follows: (in thousands) October 1, 2007 to December 31, 2007 $ 798 2008 2,821 2009 1,765 2010 1,109 2011 10,238 2012 - Thereafter 460,000 $ 476,731 10. Commitments and Contingencies The Company, in the ordinary course of business, could be subject to liability claims related to employees and the equipment that it rents and services.Asserted claims are subject to many uncertainties and the outcome of individual matters is not predictable with assurance.While the ultimate resolution of these actions may have an impact on the Company’s financial results for a particular reporting period, management believes that any such resolution would not have a material adverse effect on the financial position, results of operations or cash flows of the Company. 22 11. Income Taxes The components of the Company's overall deferred tax assets and liabilities as of September 30, 2007 and December 31, 2006 are as follows: (in thousands) September 30, 2007 (Successor) December 31, 2006 (Predeccessor) Deferredtax assets Accounts receivable $ 531 $ 533 Accrued compensation and pension 4,237 3,807 Inventories 208 314 Other assets 1,717 804 Net operating loss carryforwards 45,599 29,293 Deferred tax assets 52,292 34,751 Valuation allowance - (9,945 ) Net deferred tax asset 52,292 24,806 Deferred tax liabilities Accelerated depreciation and amortization (162,973 ) (27,233 ) Total deferred tax liabiliites (162,973 ) (27,233 ) Net deferred tax liability $ (110,681 ) $ (2,427 ) The Company's deferred income taxes are recorded at an effective rate of 39.8%, which is not materially different than the statutory rate. We adopted the provisions of FASB Interpretation No 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB No. 109” (“FIN 48”), on January 1, 2007.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement 109, Accounting for Income Taxes, and prescribes a recognition threshold and measurement process for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Based on our evaluation, we have concluded that there are no significant unrecognized tax benefits.Our evaluation was performed for the tax years ended December 31, 2003, 2004, 2005 and 2006, the tax years that remain subject to examination by major tax jurisdictions as of September 30, 2007.We do not believe there will be any material changes in our unrecognized tax positions over the next twelve months. We may from time to time be assessed interest or penalties by major tax jurisdictions, although any such assessments historically have been minimal and immaterial to our financial results.In accordance with FIN 48, paragraph 19, the Company has elected to classify interest and penalties as a component of income tax expense. 12. Segment Information Our operating segments consist of Medical Equipment Outsourcing, Technical and Professional Services, and Medical Equipment Sales and Remarketing. Certain operating information for our segments as well as a reconciliation of total Company gross margin to income (loss) before income tax follows: 23 Medical Equipment Outsourcing (in thousands) Quarter-to-date Year-to-date Three Months Ended September 30, Three Months Ended September 30, Four Months Ended September 30, Five Months Ended May 31, Nine Months Ended September 30, 2007 2006 2007 2007 2006 (Successor) (Predecessor) (Successor) (Predecessor) (Predecessor) Revenues $ 49,988 $ 42,361 $ 66,683 $ 84,855 $ 131,079 Cost of revenue 18,314 14,822 24,230 27,694 42,762 Movable medical equipment depreciation 14,116 9,459 18,748 18,512 27,659 Gross margin $ 17,558 $ 18,080 $ 23,705 $ 38,649 $ 60,658 Technical and Professional Services (in thousands) Quarter-to-date Year-to-date Three Months Ended September 30, Three Months Ended September 30, Four Months Ended September 30, Five Months Ended May 31, Nine Months Ended September 30, 2007 2006 2007 2007 2006 (Successor) (Predecessor) (Successor) (Predecessor) (Predecessor) Revenues $ 11,098 $ 7,459 $ 14,728 $ 14,800 $ 23,128 Cost of revenue 8,158 5,235 10,684 10,124 15,942 Gross margin $ 2,940 $ 2,224 $ 4,044 $ 4,676 $ 7,186 Medical Equipment Sales and Remarketing (in thousands) Quarter-to-date Year-to-date Three Months Ended September 30, Three Months Ended September 30, Four Months Ended September 30, Five Months Ended May 31, Nine Months Ended September 30, 2007 2006 2007 2007 2006 (Successor) (Predecessor) (Successor) (Predecessor) (Predecessor) Revenues $ 4,097 $ 4,749 $ 5,374 $ 7,867 $ 13,472 Cost of revenue 3,610 3,704 4,822 6,366 10,140 Gross margin $ 487 $ 1,045 $ 552 $ 1,501 $ 3,332 24 Total Gross Margin and Reconciliation to Income (Loss) Before Income Taxes (in thousands) Quarter-to-date Year-to-date Three Months Ended September 30, Three Months Ended September 30, Four Months Ended September 30, Five Months Ended May 31, Nine Months Ended September 30, 2007 2006 2007 2007 2006 (Successor) (Predecessor) (Successor) (Predecessor) (Predecessor) Total gross margin $ 20,985 $ 21,349 $ 28,301 $ 44,826 $ 71,176 Selling, general and administrative expense 20,741 15,633 27,345 28,692 45,977 Transaction and related costs 237 - 237 26,891 - Interest expense 11,231 7,819 15,031 13,829 23,523 Loss on extinguishment of debt - - 1,041 22,396 - Income (loss) before income tax $ (11,224 ) $ (2,103 ) $ (15,353 ) $ (46,982 ) $ 1,676 13. Pension Plan The components of net periodic pension costs are as follows: (in thousands) Quarter-to-date Year-to-date Three Months Ended September 30, Three Months Ended September 30, Four Months Ended September 30, Five Months Ended May 31, Nine Months Ended September 30, 2007 2006 2007 2007 2006 (Successor) (Predecessor) (Successor) (Predecessor) (Predecessor) Interest cost $ 255 $ 244 $ 340 $ 421 $ 730 Expected return on plan assets (295 ) (253 ) (393 ) (452 ) (757 ) Recognized net actuarial loss - 67 - 73 201 Service cost - Total cost $ (40 ) $ 58 $ (53 ) $ 42 $ 174 In connection with the Acquisition, the obligations and assets related to our pension plan were valued at fair value as of the date of the Acquisition, using a discount rate of 6.15%, as follows: (in thousands) Benefit obligations at fair value $ 16,902 Assets held by defined benefit pension plan, at fair value 14,603 Excess of benefit obligations over assets 2,299 Less: previously recorded benefit plan obligations recorded by predecessor (3,061 ) Adjustment to benefit plan obligations $ (762 ) Future benefit accruals for all participants were frozen as of December 31, 2002. 25 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The following should be read in conjunction with the accompanying financial statements and notes. BUSINESS OVERVIEW Our Company Universal Hospital Services, Inc. (“we”, “our”, the “Company”, or “UHS”) is the leading nationwide provider of medical equipment outsourcing and lifecycle services to the health care industry. Our customers include national, regional and local acute care hospitals, alternate site providers (such as nursing homes and home care providers) and medical equipment manufacturers.Our diverse medical equipment outsourcing customer base includes more than 3,850 acute care hospitals and approximately 3,550 alternate site providers.We also have relationships with more than 200 medical equipment manufacturers and many of the nation’s largest group purchasing organizations (“GPOs”) and integrated delivery networks (“IDNs”).All of our services leverage our nationwide network of offices and our more than 65 years of experience managing and servicing all aspects of movable medical equipment.Our fees are paid directly by our customers rather than from direct reimbursement from third party payors, such as private insurers or Medicare and Medicaid. On May 31, 2007, UHS Holdco,Inc. (“Parent”) acquired all of the outstanding capital stock of the Company for approximately $712.0million in cash less debt, tender premium and accrued interest and capitalized leases.Parent is owned by affiliates of Bear Stearns Merchant Manager III (Cayman), L.P. (together with its investing affiliates, “BSMB”) and certain members of our management, whom we collectively refer to as the “equity investors.”Parent and Merger Sub, a wholly owned subsidiary of Parent, were corporations formed by BSMB solely for the purpose of completing the Acquisition. Before the closing of the Acquisition, the Company initiated a cash tender offer to purchase its $260.0 million outstanding aggregate principal amount of its 10.125% Senior Notes due 2011, which the Company completed for $235.0 million of such notes on May 31, 2007, and Merger Sub issued $230.0 million in aggregate principal amount of its Floating Rate Notes due 2015 and $230.0 million in aggregate principal amount of its PIK Toggle Notes due 2015 (The PIK Toggle Notes and the Floating Rate Notes are collectively referred to as the “Notes”).Concurrently with the closing of the Acquisition, Merger Sub merged with and into the Company, which was the surviving corporation and the Company assumed Merger Sub’s obligations with respect to the Notes and related Second Lien Senior Indenture. The Agreement and Plan of Merger, dated as of April 15, 2007, by and among the Company, Parent and Merger Sub and related documents resulted in the occurrence of the events outlined in Note 5 in Part I of this Form 10-Q, which we collectively refer to as the “Transaction” or the “Acquisition.” Although the Company continued as the surviving legal entity after the Acquisition, the accompanying statements of operations and cash flows present our results of operations and cash flows for the periods preceding the Acquisition (“predecessor”) and the periods succeeding the Acquisition (“successor”), respectively.All references to the three and nine months ended September 30, 2006 and for the five months ended May 31, 2007 refer to our predecessor results.All references to the three and four months ended September 30, 2007 refer to our successor results. 26 Technical and Professional Services Segment Medical Equipment Sales and Remarketing Segment Medical Equipment Outsourcing Segment Technical and Professional Services Segment Our operating segments consist of Medical Equipment Outsourcing, Technical and Professional Services and Medical Equipment Sales and Remarketing.We evaluate the performance of our operating segments based on gross margin and gross margin before purchase accounting adjustments. The accounting policies of the individual operating segments are the same as those of the entire Company. We have prepared our discussion of the results of operations for the three months and nine months ended September 30, 2007 and 2006 by comparing the results of operations of the predecessor for the three months and nine months ended September 30, 2006 to those of the successor for the three and four months ended September 30, 2007 and those of the predecessor for the five months ended May 31, 2007. We present the non-GAAP financial measure gross margin, before purchase accounting adjustments, because we use this measure to monitor and evaluate the performance of our business and believe that the presentation of this measure will enhance users’ ability to analyze trends in our business and evaluate our performance relative to other companies in our industry.A reconciliation of the non-GAAP financial measure to its equivalent GAAP measure is included in the respective tables. Medical Equipment Outsourcing Segment - Manage & Utilize Our flagship business is our Medical Equipment Outsourcing segment, which accounted for $50.0 million, or approximately 76.7% of our revenues for the third quarter of 2007, $66.7 million, or approximately 76.8% of our revenues for the four months ended September 30, 2007 and $84.9 million, or approximately 78.9% of our revenues for the five months ended May 31, 2007.We own approximately 191,000 pieces of movable medical equipment, primarily in the categories of respiratory therapy, newborn care, critical care, patient monitors, and specialty beds and pressure area management.In our outsourcing programs, we provide our customers with the use of movable medical equipment for patient care use.We perform regular and preventative maintenance on the equipment and retain detailed records for documentation.We are responsible for all repairs, testing and cleaning of the equipment. Our service includes prompt replacement of any non-working equipment and the flexibility to upgrade technology as a customer’s product of choice changes.We have three primary outsourcing programs: 27 · Supplemental (Peak Needs) Outsourcing; · Long-Term Outsourcing; and · the Asset Management Partnership Program (“AMPP”). In March 2007, we entered into an agreement with Stryker Medical (“Stryker”), a division of Stryker Corporation, a major manufacturer of beds, stretchers and support surfaces, to provide their equipment to our customers for rent.Under this exclusive arrangement, Stryker retains ownership of the equipment and we share with Stryker the rental revenues we generate from our customers. In October 2007, we entered into an agreement with the Advance Wound Management Division of Smith & Nephew, Inc. (“Smith & Nephew”), a global leader in arthroscopy and advanced wound management, to be the exclusive rental provider of the EZCARE™ and V1STA™ product systems to the acute care market in the continental United States, excluding certain grandfathered accounts.Under this agreement, Smith & Nephew retains ownership of the equipment and we share with Smith & Nephew the rental revenues we generate from our customers. Given our scale and rental infrastructure, we believe that other equipment manufacturers may seek to enter into similar arrangements with us in the future enabling additional opportunities for growth with existing as well as new customers. We have contracts in place with many of the leading national GPOs for both the acute care and alternate site markets.We also have agreements directly with national acute care and alternate site providers. We expect much of our future growth in this segment to be driven by our customers outsourcing more of their movable medical equipment needs and taking full advantage of our expanded offering of Long- Term Outsourcing agreements and AMPPs. Technical and Professional Services Segment - Plan & Acquire; Maintain & Repair Our Technical and Professional Services segment accounted for $11.1 million, or approximately 17.0%, of our revenues for the third quarter of 2007, $14.7 million, or approximately 17.0% of our revenues for the four months ended September 30, 2007 and $14.8 million, or approximately 13.8% of our revenues for the five months ended May 31, 2007.We leverage our more than 65 years of experience and our extensive equipment database in repairing and maintaining medical equipment.We offer a broad range of inspection, preventative maintenance, repair, logistic and consulting services through our team of over 325 technicians and professionals located in our nationwide network of district offices and service centers.Our technical and professional service offerings are less capital intensive than our Medical Equipment Outsourcing segment, and provide a complementary alternative for customers that wish to own their medical equipment, but lack the expertise, funding or scale to perform maintenance, repair and analytical functions.As part of our strategy to grow our Technical and Professional Services segment, we acquired the assets of the ICMS division of Intellamed on April 1, 2007. Medical Equipment Sales and Remarketing Segment - Redeploy &
